 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT dated as of the 26th day of September, 2016,

 

BETWEEN:

 

THOMAS BRADY, a Businessman with an office located at 1005 – 1101 Pacific
Street, Vancouver, BC, Canada V7E 1T3

 

(the “Purchaser”)

 

AND:

 

STEVEN COZINE, a Businessman with an office located at #142 – 757 West Hastings
Street, Vancouver, BC, Canada, V6C 1A1

 

(the “Seller”)

 

WHEREAS:

 

A. The Seller is the registered and beneficial owner of 3,088,500 restricted
shares of common stock in the capital of Madison Technologies Inc. (the
“Shares”);     B. The Seller wishes to sell, and the Purchaser wishes to
purchase, the Shares pursuant to the terms and conditions of this agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:

 

1. The Seller agrees to sell and the Purchaser agrees to purchase the Shares for
and at a price of US$1,000.00 (the “Purchase Price”) at the date of this
agreement.     2. The Purchaser will deliver to the Seller the Purchase Price as
consideration for the transfer of the Shares to the Purchaser from the Seller.  
  3. The Seller represents and warrants to the Purchaser that:

 

  a. The Seller owns the Shares as the legal and beneficial owner thereof, free
of all liens, claims, charges and encumbrances of every nature and kind
whatsoever. The Shares are fully paid and non-assessable and the Seller has due
and sufficient right and authority to enter into this agreement and to transfer
the legal and beneficial title and ownership of the Shares to the Purchaser.    
    b. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of the Shares, with the
exception of this agreement.

 

4. The effective date of sale and purchase of the Shares will be September 26,
2016 (the “Closing Date”).     5. On the Closing Date,

 

  a. The Seller will deliver to the Purchaser the share certificates, duly
endorsed for transfer, representing the Shares, and         b. the Purchaser
will deliver a certified cheque or solicitor’s trust cheque payable to the
Seller in the amount of US$1,000.00 as full payment of the Purchase Price.

 

6. This agreement will endure to the benefit of and will be binding upon the
parties and their respective successors and assigns.     7. Time will be of the
essence of this agreement.

 

 

-2-

 

8. The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.

 

IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement as of
the day and year first above written.

 

Thomas Brady   Steven Cozine NAME OF PURCHASER   NAME OF SELLER       /s/ Thomas
Brady   /s/ Steven Cozine AUTHORIZED SIGNATORY   AUTHORIZED SIGNATORY

 

 

  

